NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-10301

                  Plaintiff-Appellee,            D.C. No. 1:97-cr-01199-DAE

   v.
                                                 MEMORANDUM*
 RICHARD BROWN TAUMOEPEAU,
 a.k.a. Haumeti, a.k.a. Tiki,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Richard Brown Taumoepeau appeals from the district court’s order granting

in part his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Taumoepeau contends that the district court abused its discretion by denying

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him a further sentence reduction under Amendment 782 to the Sentencing

Guidelines. As an initial matter, we reject the government’s argument that this

appeal is untimely. See Fed. R. App. P. 4(b)(4). Turning to the merits, we

conclude that the district court acted within its discretion when, after considering

the nature of Taumoepeau’s offense and his post-sentencing rehabilitation, it

reduced Taumoepeau’s sentence from 480 to 345 months. See U.S.S.G. § 1B1.10

cmt. n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1095-96 (9th Cir. 2010).

Moreover, contrary to Taumoepeau’s contention, the record reflects that the district

court followed the procedure set forth in Dillon v. United States, 560 U.S. 817

(2010).

      AFFIRMED.




                                          2                                     16-10301